NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12869

            IN THE MATTER OF A GRAND JURY INVESTIGATION.



        Suffolk.      April 7, 2020. - September 8, 2020.

   Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher,
                           & Kafker, JJ.


Grand Jury. District Attorney. Police Officer. Evidence,
     Grand jury proceedings, Testimony before grand jury,
     Immunized witness, Exculpatory, Disclosure of evidence,
     Impeachment of credibility. Practice, Criminal, Grand jury
     proceedings, Immunity from prosecution, Disclosure of
     evidence. Witness, Immunity, Impeachment, Police officer.



     Civil action commenced in the Supreme Judicial Court for
the county of Suffolk on October 2, 2019.

    The case was reported by Cypher, J.


     William T. Harrington (Edward P. Harrington also present)
for the petitioners.
     Shoshana E. Stern, Assistant District Attorney, for the
Commonwealth.
     Scott P. Lewis, Samuel B. Dinning, Matthew R. Segal,
Jessica J. Lewis, & Daniel L. McFadden, for American Civil
Liberties Union of Massachusetts, Inc., & another, amici curiae,
submitted a brief.
                                                                     2


     GANTS, C.J.    In 2019, the district attorney learned through

immunized grand jury testimony that two police officers, the

petitioners in this case, knowingly made false statements in

their police reports that concealed the unlawful use of force by

a fellow officer against an arrestee and supported a bogus

criminal charge of resisting arrest against the arrestee.     The

district attorney, to his credit, prepared a discovery letter

describing the petitioners' misconduct and asked a Superior

Court judge to authorize its disclosure to defense counsel as

potentially exculpatory information in unrelated criminal cases

where the petitioners might be witnesses.    The judge authorized

the disclosure.    The petitioners appealed, claiming that the

information should not be disclosed to defense counsel in

unrelated cases because disclosure is not constitutionally

required and would reveal information obtained from immunized

testimony before a grand jury.    We affirm the judge's order of

disclosure.1

     Background.    We recite the facts of this case based upon

the information contained in the G. L. c. 211, § 3, petition and

the parties' agreed upon statement of facts.    The petitioners

are Fall River police officers who were present when fellow




     1 We acknowledge the amicus brief submitted by the American
Civil Liberties Union of Massachusetts, Inc., and the
Massachusetts Association of Criminal Defense Lawyers, Inc.
                                                                       3


police officer, Michael Pessoa, used force while arresting an

individual (arrestee) on February 12, 2019.   Pessoa submitted an

arrest report concerning the arrest; the petitioners did not.      A

few hours after the arrest, the petitioners were ordered by

their superiors to each complete the police department's Use of

Defensive Tactics Report (use-of-force report) because the

arrestee was observed to have a bloody lip while being booked at

the police station.   The petitioners are not themselves alleged

to have used force during this incident.

     The use-of-force report is a preprinted two-page form that

a police officer must complete after using force on a suspect or

arrestee.   The kinds of use-of-force range from the use of a

firearm or pepper spray, to the use of certain hands-on force,

such as an "arm bar take down".   A use-of-force report is not an

incident report or an arrest report; rather, it is an internal

police department report generated to memorialize an officer's

use of force during an encounter with an individual.   Each of

the petitioners executed a use-of-force report that, in essence,

adopted Pessoa's version of events as set forth in his incident

report -- namely, that the arrestee was noncompliant, threatened

to punch the officers, and was then taken to the ground by

Pessoa in making the arrest.2


     2 One of the petitioners wrote: "Subject was non-compliant,
and threatened to punch Officers. He then refused to comply
                                                                   4


     After the arrestee was charged with various offenses,

including resisting arrest, his defense attorney provided the

district attorney for the Bristol district with a videotape of

surveillance footage that showed the arrest and Pessoa's use of

force on the arrestee.3    The footage of the incident was

inconsistent with the descriptions the petitioners provided in

their use-of-force reports.4    Specifically, the footage showed

that the arrestee was physically compliant when one of the

petitioners removed his handcuffs, and that Pessoa then struck

the arrestee on the left side of his head-shoulder area, causing

the arrestee, according to the agreed upon statement of facts,

"to be taken to the ground in a violent manner."5

     Prompted by the videotape, the district attorney initiated

a criminal investigation into Pessoa's conduct.     This

investigation resulted in a grand jury returning fifteen



with verbal commands and was taken to the ground in an effort to
effect an arrest." The other petitioner wrote: "Subject was
disorderly, non-compliant, and threatened to punch officers in
the face. Subject was subsequently taken to the ground via an
arm bar take down." Officer Michael Pessoa's incident report is
not part of the record on appeal.

     3 The arrestee was charged with assault and battery by means
of a dangerous weapon (a shod foot), disorderly conduct
(subsequent offense), disturbing the peace, threat to commit a
crime, assault, and resisting arrest.

     4   The videotape is not part of the record on appeal.

     5 The force used by Pessoa was inconsistent with an arm bar
take down.
                                                                    5


indictments against Pessoa for crimes involving four separate

arrestees, including charges for assault and battery by means of

a dangerous weapon causing serious bodily injury, assault and

battery, civil rights violations, witness intimidation, filing

false police reports, and malicious destruction of property.6

     During the criminal investigation of Pessoa, the district

attorney subpoenaed the petitioners to testify before the grand

jury.    In light of the apparent inconsistencies between their

use-of-force reports and the videotape, the petitioners each

asserted his privilege against self-incrimination under the

Fifth Amendment to the United States Constitution and art. 12 of

the Massachusetts Declaration of Rights.    The district attorney

then sought and obtained orders of immunity pursuant to

G. L. c. 233, §§ 20C-20G, from a Superior Court judge.    The

judge found that each petitioner "did validly refuse to answer

questions or produce evidence on the grounds that such testimony

or such evidence might tend to incriminate him."    The immunity

orders provided that the petitioners

     "be granted immunity from prosecution, and not be
     subjected to any penalty or forfeiture with respect to
     the transaction, matter or thing concerning which he
     is compelled to testify or produce evidence, and no
     testimony concerning said crimes shall be used as
     evidence against the witness in any Court of the
     Commonwealth, except in a prosecution for perjury or

     6 Following the return of indictments against Pessoa, the
district attorney entered a nolle prosequi on the charges
against the February 2019 arrestee.
                                                                    6


    contempt committed while giving testimony or producing
    evidence under compulsion of this order."

The grant of immunity compelled the petitioners to "give

testimony and produce evidence" before a "jury in these

proceedings."   During interviews prior to their grand jury

testimony and during their grand jury testimony, the petitioners

admitted that their use-of-force reports were false.

    On August 13, 2019, the district attorney's office filed

two motions in the Superior Court.    A Superior Court judge

ordered both motions impounded, and they were not served on the

petitioners.    In the first motion, the district attorney sought

authority to disclose information from a petitioner's grand jury

testimony to defense counsel for criminal defendants in cases

unrelated to the prosecution of Pessoa where the petitioner was

"a potential witness," asserting that it was obligated to make

such disclosures under Brady v. Maryland, 373 U.S. 83, 87-88

(1963) and Giglio v. United States, 405 U.S. 150, 155 (1972)

(Brady disclosure motion).    Attached to the motion was a

proposed discovery letter that identified the relevant

petitioners and stated that each is a police officer with the

Fall River police department who "has been given a grant of

immunity as part of the Pessoa grand jury investigation," and
                                                                   7


who "admitted to filing a false police report" as part of that

case.7

     In the second motion, the district attorney sought an order

authorizing the disclosure of information concerning the

petitioners' grand jury testimony to their municipal employer,

the Fall River police department (employer disclosure motion).

Attached to the employer disclosure motion was a proposed letter

to the Fall River police chief, setting forth the same

statements in the proposed Brady disclosure letter.

     On or about August 16, 2019, counsel for the petitioners

learned that the district attorney's office had filed an




     7   The proposed discovery letter stated in relevant part:

     "Please be advised of the following potentially exculpatory
discovery from an unrelated criminal proceeding:

     "1. Michael Pessoa, a Fall River police officer, was
indicted on June 27, 2019 with a 15-count indictment, numbered
1973CR00182. The indictment includes allegations that he beat
arrestees and that he filed false police reports.

     "2. [PETITIONER 1], a Fall River police officer, has been
given a grant of immunity as part of the Pessoa grand jury
investigation. [PETITIONER 1] admitted to filing a false police
report.

     "3. [PETITIONER 2], a Fall River police officer, has been
given a grant of immunity as part of the Pessoa grand jury
investigation. [PETITIONER 2] admitted to filing a false police
report.

     ". . .

     "This disclosure is not for public dissemination."
                                                                   8


internal affairs complaint against the petitioners with the Fall

River police department, and learned of the employer disclosure

motion.   Shortly thereafter, the petitioners filed a motion in

the Superior Court seeking standing to oppose the employer

disclosure motion.   Petitioners subsequently learned of, and

sought to object to, the Brady disclosure motion.

     The Superior Court judge allowed the petitioners to oppose

both motions.8   After oral argument, the judge allowed the

district attorney's motion to make the Brady disclosure but

denied the employer disclosure motion.     In allowing the Brady

disclosure motion, the judge concluded that the proposed

discovery letter "is potentially exculpatory evidence as it may

tend to negate the guilt of criminal defendants against whom the

officers may be witnesses at trial."     The judge ordered the

Commonwealth to "notify by means of the proposed discovery

letter, all defendants of cases not yet tried and cases now

disposed that were tried after the date of the filing of the

false police reports, for which the identified officer either

prepared a report or is expected to be a witness at trial."

     In denying the employer disclosure motion, the judge

concluded that the Commonwealth had not "shown that the need for




     8 The judge also ordered impounded all filings related to
the two motions, as well as the recording of the argument on the
motions.
                                                                    9


disclosure outweigh[ed] the need for continued secrecy."   The

judge noted:

    "It is apparent from the public nature of the
    indictments against Michael Pessoa, the public
    statements of the Fall River [p]olice [c]hief, and the
    media coverage on the topic, that the department has
    substantial information on which to commence
    disciplinary proceedings, and that the proposed
    statement the Commonwealth seeks to disclose to the
    department will provide no additional material
    information."

    The petitioners sought and were granted a stay with respect

to the allowance of the Brady disclosure motion, enabling them

to seek relief from a single justice of this court pursuant to

G. L. c. 211, § 3.   The Commonwealth did not petition for relief

from the denial of the employer disclosure motion.   After a

hearing, the single justice reserved and reported the case to

the full court.   The single justice directed the parties to

address the following questions:   (1) whether there is a Brady

obligation in these circumstances to disclose information to

unrelated defendants; (2) whether, if there is a Brady

obligation, the Commonwealth may disclose the information even

if it was obtained as a result of a judicial order of immunity

or in the course of the petitioners' grand jury testimony; (3)

whether, if there is a Brady obligation, the Commonwealth must

seek prior judicial approval for disclosure; (4) whether the

process by which the Commonwealth obtained the petitioners'

testimony precludes disclosing information to the petitioners'
                                                                     10


municipal employer -- the police department -- concerning the

petitioners' invocation of the right against self-incrimination,

grant of immunity, and admitted conduct, for purposes of

administrative disciplinary proceedings, employee training, or

otherwise; and (5) whether, if disclosure to the police

department is permissible, the Commonwealth must seek prior

judicial approval.

    Discussion.      1.   Disclosure of Brady information to other

defendants.   Under the due process clause of the Fourteenth

Amendment to the United States Constitution and art. 12 of the

Massachusetts Declaration of Rights, a prosecutor must disclose

exculpatory information to a defendant that is material either

to guilt or punishment.     See Brady, 373 U.S. at 87; Committee

for Pub. Counsel Servs. v. Attorney Gen., 480 Mass. 700, 731

(2018) (CPCS).   "When the 'reliability of a given witness may

well be determinative of guilt or innocence,' nondisclosure of

evidence affecting credibility falls within this general rule."

Giglio, 405 U.S. at 154, quoting Napue v. Illinois, 360 U.S.
264, 269 (1959).     See Commonwealth v. Hill, 432 Mass. 704, 715

(2000), quoting Commonwealth v. Collins, 386 Mass. 1, 8 (1982)

("Evidence tending to impeach the credibility of a key

prosecution witness is clearly exculpatory").     Therefore, in the

parlance of the criminal justice bar, Giglio information is

Brady information:     "[t]he Brady obligation comprehends evidence
                                                                  11


which provides some significant aid to the defendant's case,

whether it furnishes corroboration of the defendant's story,

calls into question a material, although not indispensable,

element of the prosecution's version of the events, or

challenges the credibility of a key prosecution witness."

Commonwealth v. Ellison, 376 Mass. 1, 22 (1978).

     Apart from the constitutional obligations of disclosure,

our rules of criminal procedure require a prosecutor, as part of

automatic discovery, to disclose to a defendant "[a]ny facts of

an exculpatory nature."9   Mass. R. Crim. P. 14 (a) (1) (A) (iii),

as amended, 444 Mass. 1501 (2005).   And our rules of

professional conduct require prosecutors to "make timely

disclosure to the defense of all evidence or information known

to the prosecutor that tends to negate the guilt of the accused




     9 In Committee for Pub. Counsel Servs. v. Attorney Gen.
(CPCS), we noted that while Mass. R. Crim. P. 14 "envisions a
broad disclosure requirement for exculpatory facts, the rule
explicitly identifies only a few specific categories of
potentially exculpatory information that a prosecutor must
disclose." CPCS, 480 Mass. 700, 732 (2018), citing Mass. R.
Crim. P. 14 (a) (1) (A) (i), (viii), (ix) ("Commonwealth must
disclose defendant's statements, 'promises, rewards or
inducements' given to prosecution witnesses, and statements made
during and about identification procedures"). To provide more
detailed guidance to prosecutors, we asked the Supreme Judicial
Court's standing advisory committee on the rules of criminal
procedure "to draft a proposed Brady checklist to clarify the
definition of exculpatory evidence" and establish "a more
thorough baseline of the most likely sources and types of
exculpatory information for prosecutors to consider." Id. Rule
14 has not yet been amended to include a Brady checklist.
                                                                    12


or mitigates the offense."   Mass. R. Prof. C. 3.8 (d), as

appearing in 473 Mass. 1301 (2016).    See also Mass. R. Prof. C.

3.4 (a), as appearing in 471 Mass. 1425 (2015) (lawyer

prohibited from concealing evidence or unlawfully obstructing

another party's access to evidence); Mass. R. Prof. C. 3.8 (g)

(prosecutor may not avoid pursuit of evidence that may aid

accused); Mass. R. Prof. C. 3.8 (i) (prosecutor's obligation to

disclose postconviction exculpatory evidence).

    The petitioners, in essence, make four arguments in support

of their position that the district attorney should be barred

from making the requested disclosure to criminal defendants in

cases where a petitioner either prepared a report or is expected

to be a witness at trial:    (1) that the information falls

outside the scope of a prosecutor's Brady obligation; (2) that

the information would not be admissible at trial and therefore

is not exculpatory; (3) that disclosure would violate each

petitioner's immunity order; and (4) that disclosure is barred

by the rules governing grand jury secrecy.    We address each

argument in turn.

    a.   Scope of a prosecutor's Brady obligation.    The

petitioners contend that the information the district attorney

seeks to disclose is not Brady information because the failure

to disclose this information would not require a new trial if

the defendant were to be convicted.    This argument incorrectly
                                                                  13


equates a prosecutor's duty to disclose exculpatory evidence

with the standard applied in determining whether the

prosecutor's failure to disclose exculpatory evidence is so

prejudicial that it requires a new trial.

    Under Federal constitutional law, a prosecutor's failure to

disclose exculpatory information is not a breach of a

prosecutor's constitutional duty to disclose unless the

"omission is of sufficient significance to result in the denial

of the defendant's right to a fair trial."     United States v.

Bagley, 473 U.S. 667, 676 (1985), quoting United States v.

Agurs, 427 U.S. 97, 108 (1976).   Under the standard of

materiality applied by the Supreme Court, "[t]he evidence is

material only if there is a reasonable probability that, had the

evidence been disclosed to the defense, the result of the

proceeding would have been different."    Bagley, supra at 682.

"A 'reasonable probability' is a probability sufficient to

undermine confidence in the outcome." Id.   This materiality

standard applies regardless of whether the undisclosed

information was requested by the defendant, either generally or

specifically.   See id. at 682-83.

    This court declined to adopt the Bagley "one size fits all"

test as a matter of State constitutional law and instead

"adhered to the Agurs test for determining the consequences of a

prosecution's failure to comply with a specific request for
                                                                   14


exculpatory evidence," which was the test the Supreme Court had

supplanted in Bagley.   Commonwealth v. Tucceri, 412 Mass. 401,

406 (1992), citing Commonwealth v. Gallarelli, 399 Mass. 17, 21

n.5 (1987).   Consequently, under our Declaration of Rights,

where the defendant had made a specific request for the

information, "a new trial would be required if the undisclosed

evidence 'might have affected the outcome of the trial.'"

Tucceri, supra at 405, quoting Agurs, 427 U.S. at 104.     Where

there was no request for the information, or only a general

request was made, "a new trial would be required only if the

undisclosed evidence 'create[d] a reasonable doubt which did not

otherwise exist.'"   Tucceri, supra, quoting Agurs, supra at 112.

    The petitioners contend that a prosecutor should not

disclose exculpatory information unless the prosecutor has a

constitutional duty to disclose, and that duty is triggered only

where the information would create a reasonable doubt which

would not otherwise exist.   See Tucceri, 412 Mass. at 405.    This

argument fails for two reasons.

    First, prosecutors have more than a constitutional duty to

disclose exculpatory information; they also have a broad duty

under Mass. R. Crim. P. 14 (a)(1)(iii) to disclose "[a]ny facts

of an exculpatory nature."   This duty is not limited to

information so important that its disclosure would create a

reasonable doubt that otherwise would not exist; it includes all
                                                                   15


information that would "tend to" indicate that the defendant

might not be guilty or "tend to" show that a lesser conviction

or sentence would be appropriate.   See CPCS, 480 Mass. at 731,

quoting Brady, 373 U.S. at 87 (prosecutor may not withhold

evidence that "would tend to exculpate [a defendant] or reduce

the penalty"); Collins, 470 Mass. at 267 ("The Commonwealth is

required to disclose exculpatory evidence to the defendant,

including, as is relevant here, evidence that would tend to

impeach the credibility of a key prosecution witness").

Therefore, in Massachusetts, when we speak of a prosecutor's

Brady obligation, we mean not only the constitutional obligation

to disclose exculpatory information but also the broad

obligation under our rules to disclose any facts that would tend

to exculpate the defendant or tend to diminish his or her

culpability.

    Second, even if prosecutors had only their constitutional

obligation to disclose, and not the broad duty under our rules,

we would not want prosecutors to withhold exculpatory

information if they thought they could do so without crossing

the line into a violation of the defendant's right to a fair

trial.   It is true that the constitutional duty of a prosecutor

to disclose derives from the defendant's due process right to a

fair trial.    See Agurs, 427 U.S. at 108 ("unless the omission

deprived the defendant of a fair trial, there was no
                                                                 16


constitutional violation requiring that the verdict be set

aside; and absent a constitutional violation, there was no

breach of the prosecutor's constitutional duty to disclose").

Therefore, a finding regarding a breach of that obligation looks

backward in time, at whether the failure to disclose deprived

the defendant of a fair trial.   But a prosecutor who is deciding

whether to disclose exculpatory information must look forward in

time, to a trial that has yet to occur, where even an

experienced prosecutor may be unsure about the defenses that the

defendant will offer or that will emerge from the evidence.     As

the Supreme Court declared in Agurs, supra:

    "[T]here is a significant practical difference between the
    pretrial decision of the prosecutor and the post-trial
    decision of the judge. Because we are dealing with an
    inevitably imprecise standard, and because the significance
    of an item of evidence can seldom be predicted accurately
    until the entire record is complete, the prudent prosecutor
    will resolve doubtful questions in favor of disclosure."

See Kyles v. Whitley, 514 U.S. 419, 439 (1995) ("a prosecutor

anxious about tacking too close to the wind will disclose a

favorable piece of evidence. . . . This is as it should be"

[citation omitted]).

    A prosecutor should not attempt to determine how much

exculpatory information can be withheld without violating a

defendant's right to a fair trial.   Rather, once the information

is determined to be exculpatory, it should be disclosed --

period.   And where a prosecutor is uncertain whether information
                                                                  17


is exculpatory, the prosecutor should err on the side of caution

and disclose it.   See Commonwealth v. St. Germain, 381 Mass.
256, 262 n.10 (1980), quoting Commentary to A.B.A. Standards for

Criminal Justice, Standards Relating to Discovery and Procedure

Before Trial 2.1(d) (Approved Draft 1970) ("We reiterate[] that

'prosecuting attorneys [should] become accustomed to disclosing

all material which is even possibly exculpatory, as a

prophylactic against reversible error and in order to save court

time arguing about it'").10

     b.   Consequence of admissibility of impeachment information

on Brady obligation.   The petitioners also argue that

prosecutors have no obligation to disclose the petitioners'

false statements because their prior misconduct would not be

admissible in evidence at trial in any unrelated criminal case.

We disagree.

     The petitioners are correct that, in the absence of a

conviction, "[i]n general, specific instances of misconduct

showing the witness to be untruthful are not admissible for the

purpose of attacking or supporting the witness's credibility."




     10Where a prosecutor recognizes information to be
exculpatory, but is unsure whether it should be disclosed, "due
to a concern regarding privilege or work product, or for any
other reason, the prosecutor must file a motion for a protective
order and must present the information for a judge to review in
camera." CPCS, 480 Mass. at 733, citing Mass. R. Crim. P. 14
(a) (6).
                                                                   18


Mass. G. Evid. § 608(b) (2020), citing Commonwealth v. Bregoli,

431 Mass. 265, 275 (2000), and Commonwealth v. LaVelle, 414
Mass. 146, 151 (1993).   See Mass. G. Evid. § 609(a) (2020) ("A

party may seek to impeach the credibility of a witness by means

of the court record of the witness's prior conviction or a

certified copy").   But we have "chiseled a narrow exception" to

this general rule, "recognizing that in special circumstances

the interest of justice forbids strict application of the rule."

LaVelle, supra, citing Commonwealth v. Bohannon, 376 Mass. 90,

94 (1978), S.C., 385 Mass. 733 (1982).11

     In Bohannon, 376 Mass. at 94, we declared, "[w]hen evidence

concerning a critical issue is excluded and when that evidence

might have had a significant impact on the result of the trial,

the right to present a full defense has been denied."   In that

case, a critical issue at trial was the credibility of the

complainant, who testified that she did not consent to sexual

intercourse with the defendant, and the evidence that might have




     11In Commonwealth v. Almonte, 465 Mass. 224, 241 (2013), we
noted that "under the Fed. R. Evid. 608(b), a party on cross-
examination of a witness may inquire into the details of prior
instances of misconduct if probative of the witness's character
for veracity." Because the benefit to the defendant in that
case "of an expanded evidentiary rule concerning impeachment on
the issue of veracity would be marginal at best," we left "to
another day the question whether we should follow the guide of
the Fed. R. Evid. 608(b), and adopt such a rule more generally."
Id. at 242. This is not the day, or the case, where we need to
address that question.
                                                                    19


had a significant impact on the result of the trial were

hospital records that revealed that "the complainant had made a

number of unsubstantiated, and apparently false, accusations of

rape." Id. at 93.   We concluded that it was reversible error

for the judge to have prevented the defendant from impeaching

the victim-witness with this evidence of prior false

accusations.   See id. at 95.

    A judge has the discretion to decide whether the

credibility of a police officer is a critical issue at trial and

whether the officer's prior false statements in a separate

matter might have a significant impact on the result of the

trial, such that the prior misconduct should be admitted in the

interest of justice.    See Commonwealth v. Lopes, 478 Mass. 593,

606 (2018).    In Lopes, we concluded that the judge did not abuse

his discretion by preventing the defendant from impeaching a

police officer who was one of the Commonwealth's key

eyewitnesses in a homicide case "with information that the

Boston police department had suspended [the police officer] five

years earlier for, among other things, lying in an internal

affairs investigation on a personal matter." Id.   We noted that

the alleged conduct was "not material" to the homicide

investigation where it took place five years before the murder,

"did not result in a criminal conviction or even a criminal
                                                                   20


charge," and was "not related to how [the officer] conducted

police investigations." Id.

     Our delineation of these factors suggests that a judge, in

deciding whether to allow a police officer witness in the

interest of justice to be impeached with prior misconduct, may

consider the age of the prior misconduct, the strength of the

evidence of the prior misconduct and the simplicity of

establishing it, and whether the prior misconduct is probative

of how the officer conducts police investigations.12   As to the

age of the misconduct, if it happened so long ago that it would

not be admissible for impeachment had it resulted in a criminal

conviction, see Mass. G. Evid. § 609, it would not likely be

admissible in the absence of a conviction.   As to the strength

of the evidence of the prior misconduct and the simplicity of

establishing it, a judge may consider whether admitting evidence

of the misconduct will result in a trial within a trial to

resolve whether it happened or how it happened.   As to whether

the prior misconduct is probative of how the officer conducts

police investigations, a judge may consider whether the

misconduct reflects a willingness to lie to win a conviction or




     12We also note that our conclusion in Commonwealth v.
Lopes, 478 Mass. 593, 606 (2018), that the judge did not abuse
his discretion in barring such impeachment, does not mean that
it would have been an abuse of discretion for the judge to have
admitted such evidence.
                                                                   21


instead involves matters that, although serious, do not bear on

the integrity of police investigations, such as taking

unauthorized sick time or inflating overtime hours.     Concealing

police brutality against an arrestee, whether by the officer or

a fellow officer, or making false statements that might lead to

an unjust conviction are for law enforcement officers the

equivalent of high crimes and misdemeanors in this regard.     All

of these factors suggest that the petitioners' prior false

statements might be admissible in a case where the credibility

of their testimony is a critical issue.

    We do not conclude that the exculpatory information at

issue will always be or could never be admissible as impeachment

evidence in an unrelated criminal case where one of the

petitioners is a witness.     All we conclude is that the

information should be disclosed to unrelated defendants so that

the trial judge may rule on its admissibility if the defendant

were to seek its admission.

    Moreover, the ultimate admissibility of the information is

not determinative of the prosecutor's Brady obligation to

disclose it.   Where the information, as here, demonstrates that

a potential police witness lied to conceal a fellow officer's

unlawful use of excessive force or lied about a defendant's

conduct and thereby allowed a false or inflated criminal charge

to be prosecuted, disclosing such information may cause defense
                                                                  22


counsel, or his or her investigator, to probe more deeply into

the prior statements and conduct of the officer to determine

whether the officer might again have lied to conceal the

misconduct of a fellow police officer or to fabricate or

exaggerate the criminal conduct of the accused.

    c.   Consequence of order of immunity on Brady obligation.

The petitioners contend that, where exculpatory information is

obtained from a witness's immunized testimony, prosecutors

should not disclose the information to defendants in unrelated

cases because the orders of immunity protect immunized witnesses

from the adverse consequences that might result from such

disclosure.   This argument misreads the scope of immunity

provided by the immunity order.

    The Fifth Amendment states in relevant part:     "No person

. . . shall be compelled in any criminal case to be a witness

against himself."   Article 12 states in part:    "No subject shall

be held to answer for any crimes or offense, until the same is

fully and plainly, substantially and formally, described to him;

or be compelled to accuse, or furnish evidence against himself."

As is apparent from the language of the Fifth Amendment and art.

12, a witness's right to refuse to testify before a tribunal by

invoking the privilege against self-incrimination is available

only where the witness's testimony might incriminate the witness

with respect to a crime, either by the testimony itself or by
                                                                  23


evidence derived from that testimony.    See Commonwealth v.

Martin, 423 Mass. 496, 502 (1996), quoting Commonwealth v.

Funches, 379 Mass. 283, 289 (1979) ("The privilege afforded not

only extends to answers that would in themselves support a

conviction . . . but likewise embraces those which would furnish

a link in the chain of evidence needed to prosecute").     A

witness may not invoke the privilege simply because the

testimony, when it becomes known, will cause the witness to be

fired from a job or injure the witness's reputation in the

community.   See Pixley v. Commonwealth, 453 Mass. 827, 832

(2009), citing Martin, supra at 502-503 (circumstances for

invoking privilege "must clearly indicate a possibility of self-

incrimination").

    An immunity order is sometimes referred to as a compulsion

order because it grants immunity to the witness that is

"coextensive with the scope of the privilege against self-

incrimination, and therefore is sufficient to compel testimony

over a claim of the privilege."   Kastigar v. United States, 406
U.S. 441, 453 (1972).   Under the Fifth Amendment, testimony may

be compelled through an order granting use immunity that

prohibits only the use, in any criminal case, of compelled

testimony and the use of any evidence directly or indirectly

derived from that compelled testimony.   See id. at 453.

However, under the Massachusetts Constitution and the governing
                                                                  24


statutes, G. L. c. 233, §§ 20C-20G, testimony may be compelled

only through an order granting transactional immunity that

provides "absolute immunity from subsequent prosecution based

upon any transaction, matter, or occurrence about which an

immunized witness testified or produced evidence."   Attorney

Gen. v. Colleton, 387 Mass. 790, 795 (1982).   See Commonwealth

v. Austin A., 450 Mass. 665, 668 (2008).   The scope of

transactional immunity is set forth in G. L. c. 233, § 20G:

    "A witness who has been granted immunity as provided
    in section 20E shall not be prosecuted or subjected to
    any penalty or forfeiture for or on account of any
    transaction matter, or thing concerning which he is so
    compelled, after having claimed his privilege against
    self-incrimination, to testify or produce evidence,
    nor shall testimony so compelled be used as evidence
    in any criminal or civil proceeding against him in any
    court of the commonwealth, except in a prosecution for
    perjury or contempt committed while giving testimony
    or producing evidence under compulsion, pursuant to
    section 20C or 20E" (emphasis added).13

"[I]t would be difficult to imagine an immunity more complete."

Matter of a John Doe Grand Jury Investigation, 405 Mass. 125,

130 (1989), quoting Cabot v. Corcoran, 332 Mass. 44, 51 (1954).




    13 The immunity orders in this case similarly stated that
the petitioners "be granted immunity from prosecution, and not
be subjected to any penalty or forfeiture with respect to the
transaction, matter or thing concerning which he is compelled to
testify or produce evidence against the witness in any Court of
the Commonwealth, except in a prosecution for perjury or
contempt committed while giving testimony or producing evidence
under compulsion of this order."
                                                                  25


    Under § 20G, a witness with immunity may not be criminally

prosecuted for any transaction about which the witness is

compelled to testify.   Nor may the Commonwealth seek any civil

penalty or forfeiture regarding such a transaction.   And apart

from the prohibition against criminal and civil prosecution

regarding matters raised during compelled testimony, the

testimony itself may not be "used as evidence in any criminal or

civil proceeding against" the witness in a court of law, except

where the immunized testimony itself is the subject of a

prosecution against the witness for perjury or contempt of

court.   See G. L. c. 233, § 20G.

    If an immunized witness testifies at trial, however, the

testimony is as public as the trial itself, and nothing in the

order of immunity protects the witness from other adverse

consequences that may arise from the content of the witness's

testimony.   If the witness, in the course of providing immunized

testimony, admits that he lied, cheated, or killed, the witness

may not be prosecuted for that illegal conduct, criminally or

civilly; but nothing in the immunity statute or order protects

the witness from being fired by his employer or shunned by his

community because of the misconduct he revealed.   And with

respect to all persons other than the witness, immunized

testimony is no different from any other testimony, except that

it was compelled.
                                                                    26


    The petitioners argue that the disclosure of their

testimony would "penalize them for invoking their privilege

against self-incrimination" in violation of their orders of

immunity and the statute.    But disclosure is not the penalty

from which they are protected by the immunity orders; the

petitioners were granted immunity from prosecution, not from

publication or disclosure.   Therefore, the fact that testimony

was compelled is irrelevant to the prosecutor's Brady obligation

to provide exculpatory information.    An immunized witness, like

others who are not immunized, may prefer that the testimony not

be disseminated by the prosecutor, especially if it would reveal

the witness's dirty deeds, but that preference does not affect

whether the information is exculpatory or whether it should be

furnished to other defendants.   Once disclosed, the immunized

testimony may be used to impeach the immunized witness, provided

that the testimony is not being used against the witness in a

criminal or civil prosecution other than for perjury.    In sum, a

prosecutor's obligation to disclose exculpatory information is

the same for immunized testimony as for all other testimony.

There is no higher Brady standard applied for a prosecutor to

disclose immunized testimony.

    d.   Consequence of grand jury secrecy on Brady obligation.

Finally, the petitioners argue that, "[g]iven that Brady does

not compel the disclosure of the information, the Commonwealth
                                                                   27


should not be permitted to disclose it in light of the rule that

grand jury proceedings are to remain secret."    As discussed

supra, the premise of this argument is incorrect -- a prosecutor

is required to disclose the information at issue to unrelated

defendants pursuant to the obligation to disclose exculpatory

information.   The petitioners, however, present an alternative

argument -- that the Commonwealth should be required to obtain

judicial approval before making such a disclosure.    We address

the alternative argument.14

     It is certainly true that "[t]he requirement that grand

jury proceedings remain secret is deeply rooted in the common

law of the Commonwealth."     Globe Newspaper Co. v. Police Comm'r

of Boston, 419 Mass. 852, 865 (1995), quoting WBZ-TV4 v.

District Attorney for the Suffolk Dist., 408 Mass. 595, 599

(1990).   It is also true that "[s]ecrecy is of fundamental

importance to grand jury proceedings."     Commonwealth v. Holley,

476 Mass. 114, 118 (2016).

     "[S]everal interests are served by maintaining strict
     confidentiality, 'such as protection of the grand jury
     from outside influence, including influence by the
     news media; protection of individuals from notoriety
     and disgrace; encouragement of free disclosure of
     information to the grand jury; protection of witnesses


     14After the immunity order issued, the petitioners agreed
to be interviewed by the prosecutor prior to their grand jury
appearance. In view of the conclusions we draw, we need not
address whether these interviews are protected by the rules
governing grand jury secrecy.
                                                                  28


    from intimidation; and enhancement of free grand jury
    deliberations.'"

Globe Newspaper Co., supra at 865-866, quoting Matter of a John

Doe Grand Jury Investigation, 415 Mass. 727, 729 (1993).

    Under Mass. R. Crim. P. 5 (d), as appearing in 442 Mass.
1505 (2004), "[a] person performing an official function in

relation to the grand jury may not disclose matters occurring

before the grand jury except in the performance of his or her

official duties or when specifically directed to do so by the

court."   A prosecutor presenting evidence at a grand jury is

certainly "performing an official function in relation to the

grand jury," so the issue presented is whether the disclosure of

exculpatory evidence to defense counsel is within the scope of

the "the performance of his or her official duties."

    There can be no doubt that the use of inculpatory grand

jury testimony to prosecute a defendant in a criminal case is

within the scope of the performance of a prosecutor's official

duties.   The disclosure of exculpatory grand jury testimony to

defense counsel is equally within the scope of the performance

of a prosecutor's official duties.   For a prosecutor, disclosure

of information that may permit a defendant to prove his or her

innocence should be equally as important as securing the

conviction of a guilty party:

    "The [prosecutor] is the representative not of an ordinary
    party to a controversy, but of a sovereignty whose
                                                                     29


     obligation to govern impartially is as compelling as its
     obligation to govern at all; and whose interest, therefore,
     in a criminal prosecution is not that it shall win a case,
     but that justice shall be done. As such, he [or she] is in
     a peculiar and very definite sense the servant of the law,
     the twofold aim of which is that guilt shall not escape or
     innocence suffer."

Berger v. United States, 295 U.S. 78, 88 (1935).     See Jackson,

The Federal Prosecutor, reprinted in 24 J. Am. Jud. Soc'y 18, 20

(1940) ("A sensitiveness to fair play and sportsmanship is

perhaps the best protection against the abuse of power, and the

citizen's safety lies in the prosecutor who tempers zeal with

human kindness, who seeks truth and not victims, who serves the

law and not factional purposes, and who approaches his [or her]

task with humility").15

     We therefore conclude that the disclosure to defense

counsel of exculpatory information arising from a grand jury

proceeding is as much a part of a prosecutor's official duty as

the presentation of inculpatory evidence at trial.    Because the

disclosure of exculpatory grand jury information is within the

performance of a prosecutor's official duties under rule 5 (d),

it may be disclosed without an order of a court.     A judge would

have to review the disclosure to defense counsel only if the




     15United States Attorney General Robert H. Jackson
delivered this address at the Second Annual Conference of United
States Attorneys in Washington, D.C., on April 1, 1940. See
Jackson, The Federal Prosecutor, reprinted in 24 J. Am. Jud.
Soc'y 18, 18 (1940).
                                                                  30


prosecutor sought a protective order limiting further

dissemination of the information.

    Consequently, as to the first three issues identified by

the single justice, we conclude, as did the district attorney,

that the prosecutors here have a Brady obligation to disclose

the exculpatory information at issue to unrelated criminal

defendants in cases where a petitioner is a potential witness or

prepared a report in the criminal investigation.   That

obligation remains even though that information was obtained in

grand jury testimony compelled by an immunity order.    And the

district attorney may fulfill that obligation without prior

judicial approval; a judge's order is needed only for issuance

of a protective order limiting the dissemination of grand jury

information.

    More broadly, we conclude that where a prosecutor

determines from information in his or her possession that a

police officer lied to conceal the unlawful use of excessive

force, whether by him- or herself or another officer, or lied

about a defendant's conduct and thereby allowed a false or

inflated criminal charge to be prosecuted, the prosecutor's

obligation to disclose exculpatory information requires that the

information be disclosed to defense counsel in any criminal case

where the officer is a potential witness or prepared a report in

the criminal investigation.
                                                                  31


    We note that the United States Department of Justice,

through its "Policy Regarding the Disclosure to Prosecutors of

Potential Impeachment Information Concerning Law Enforcement

Agency Witnesses," known as its "Giglio Policy," has established

a procedure whereby Federal prosecutors obtain potential

impeachment information from Federal investigative agencies,

such as the Federal Bureau of Investigation, regarding law

enforcement agents and employees who may be witnesses in the

cases they prosecute.   United States Department of Justice,

Justice Manual, Tit. 9-5.100 (updated Jan. 2020) (Manual),

https://www.justice.gov/jm/jm-9-5000-issues-related-trials-and-

other-court-proceedings [https://perma.cc/NKL2-YZ2J].     According

to the policy:

    "Prosecutors should have a candid conversation with
    each potential investigative agency witness and/or
    affiant with whom they work regarding any on-duty or
    off-duty potential impeachment information, including
    information that may be known to the public but that
    should not in fact be the basis for impeachment in a
    federal criminal court proceeding, so that prosecuting
    attorneys can take appropriate action, be it producing
    the material or taking steps to preclude its improper
    introduction into evidence."
Id. at Tit. 9-5.100(1).   In addition, each United States

Attorney's office designates a "requesting official" who may ask

an investigative agency's official to provide potential

impeachment information regarding an agency employee associated

with the case or matter being prosecuted. Id. at Tit. 9-
                                                                  32


5.100(2)-(4).   When a case is initiated within the United States

Attorney's office, the prosecutor responsible for the case, to

supplement the information obtained directly from the agency

employees involved in the case, may ask the office's requesting

official to obtain from the agency's designated official any

potential impeachment information regarding those agency

employees. Id. at Tit. 9-5.00(4).   Potential impeachment

information may include, but is not limited to:

    "i) any finding of misconduct that reflects upon the
    truthfulness or possible bias of the employee,
    including a finding of lack of candor during a
    criminal, civil, or administrative inquiry or
    proceeding;

    "ii) any past or pending criminal charge brought
    against the employee;

    "iii) any allegation of misconduct bearing upon
    truthfulness, bias, or integrity that is the subject
    of a pending investigation;

    "iv) prior findings by a judge that an agency employee
    has testified untruthfully, made a knowing false
    statement in writing, engaged in an unlawful search or
    seizure, illegally obtained a confession, or engaged
    in other misconduct;

    "v) any misconduct finding or pending misconduct
    allegation that either casts a substantial doubt upon
    the accuracy of any evidence -- including witness
    testimony -- that the prosecutor intends to rely on to
    prove an element of any crime charged, or that might
    have a significant bearing on the admissibility of
    prosecution evidence . . . ;

    "vi) information that may be used to suggest that the
    agency employee is biased for or against a
    defendant . . . ; and
                                                                    33


     "vii) information that reflects that the agency
     employee's ability to perceive and recall truth is
     impaired."
Id. at Tit. 9-5.100(c)(5).

     This policy is not intended to grant any rights to

defendants and does not have the force of law. Id. at Tit. 9-

5.100 (preface).   But it reflects the department's recognition

of the need for prosecutors to learn of potential impeachment

information regarding all the investigating agents and employees

participating in the cases they prosecute, so that they may

consider whether the information should be disclosed to defense

counsel under the Brady and Giglio line of cases.   See id.    We

do not possess the authority to require the Attorney General and

every district attorney in this Commonwealth to promulgate a

comparable policy, but we strongly recommend that they do.16


     16WBUR radio recently reported that three of the eleven
district attorneys in Massachusetts maintain some form of a list
of police officers who were "flagged by prosecutors as either
having engaged in or been accused of misconduct that the
[district attorney's] office might legally need to disclose" to
defense counsel because the information is relevant to the
credibility of the officers. See WBUR News, "Few Mass. DAs Keep
Police Watch Lists. Constitutional Questions Exist For Those
Who Don't," Aug. 18, 2020, https://www.wbur.org/news
/2020/08/18/police-brady-lists-middlesex-district-attorney
[https://perma.cc/NE45-4444].

     In addition, we note that prosecutive offices in a number
of other States have established policies or protocols governing
the discovery and disclosure of potential exculpatory
impeachment information regarding law enforcement witnesses.
See, e.g., Memorandum of the New Jersey Attorney General,
Disclosure of Exculpatory and Impeachment Evidence in Criminal
                                                                  34


    2.   Disclosure of false statements to police department.

As earlier noted, the judge denied the district attorney's

motion for an order authorizing the disclosure of information

concerning the petitioners' grand jury testimony to the Fall

River police department.   The judge concluded that the

department already had substantial information to commence

disciplinary proceedings and that the information the district

attorney sought to disclose would provide the department with

"no additional material information."   Although the district

attorney does not challenge the judge's order, the single

justice asked the parties to address in their briefs, in

essence, whether disclosure to the police chief would have been

permissible if the police department did not already know of the




Cases, Brady and Giglio Practical Application, Investigative
Employees and Potential Giglio Material (June 18, 2019), at 5,
https://www.nj.gov/oag/dcj/policies.html [https://perma.cc/YP9W-
LY2R ] (noting that "[i]t is imperative that investigative
personnel assist with the prosecuting agency's legal duty to
review and, if necessary, disclose evidence that may impact the
credibility of potential investigative State witnesses," and
providing examples of Giglio material); Memorandum of the New
Hampshire Attorney General, The Exculpatory Evidence Protocol
and Schedule (March 21, 2017), https://www.doj.nh.gov/criminal
/documents/exculpatory-evidence-20170321.pdf [https://perma.cc
/GU6X-HUK9 ] (creating protocol for an exculpatory evidence
schedule); Washington Association of Prosecuting Attorneys,
Model Policy, Disclosure of Potential Impeachment Evidence for
Recurring Investigative or Professional Witnesses (June 19,
2013), http://waprosecutors.org/manuals/ [https://perma.cc/RHE2-
L3Q8] (model guidelines for creation and maintenance of
potential impeachment evidence lists for law enforcement
witnesses).
                                                                  35


petitioners' false statements, and whether any such disclosure

would require prior judicial approval.

    We generally are reluctant to address issues that are not

the subject of a live dispute, or orders that have not been

challenged by any of the parties, but we respect the single

justice's implicit recognition that guidance on these matters is

needed.   We therefore will provide guidance, albeit limited to

the type of false statements at issue in this case.   In

providing this guidance, we do not evaluate the merits of the

judge's decision in the case.   Indeed, we address a factual

circumstance quite different from that addressed by the judge --

where the police chief, in the absence of the requested

disclosure by the district attorney, would not know that

immunized grand jury testimony revealed the misconduct of two

police officers in the department.

    We have already declared, supra, that where a prosecutor

determines that a potential police witness lied to conceal a

police officer's unlawful use of excessive force, or lied about

a defendant's conduct and thereby allowed a false or inflated

criminal charge to be prosecuted, the prosecutor's obligation to

disclose exculpatory information requires that the information

be disclosed to defense counsel in any case where the officer is

a potential witness or prepared a report in the criminal

investigation.   Where this disclosure must be made to defense
                                                                  36


counsel, it must also be made to the police chief of the

department because the consequence of such disclosure is to

jeopardize or, at a minimum, complicate the successful

prosecution of any criminal case where the police officer played

a significant role.   It would make no sense for the prosecutor

and defense counsel to possess this information, and for the

police chief to be deprived of the same information.     The police

chief needs this information to determine whether to fire or

otherwise discipline the officer, place the officer on desk

duty, or take other steps to ensure the integrity of the

department and its criminal cases.   Because the disclosure of

this information arises from the prosecutor's Brady obligation,

no prior judicial approval is required to make this disclosure,

even if it arises from immunized grand jury testimony.

    If, however, other police misconduct is revealed through a

grand jury investigation that does not require the prosecutor

under his or her Brady obligation to disclose the misconduct to

defense counsel in any case where the officer is a potential

witness or prepared a report in the criminal investigation,

prior judicial approval should be obtained before this grand

jury information may be revealed to the officer's police chief.

See Mass. R. Crim. P. 6 (d).   See also Petition of Craig v.

United States, 131 F.3d 99, 102-103 (2d Cir. 1997) (holding that

Fed. R. Crim. P. 6 [e] [3] contains permissive, not exhaustive,
                                                                  37


list of reasons for release of grand jury materials, and

affirming nonexhaustive list of factors judges may consider when

evaluating "special circumstances" motions to release grand jury

materials).   In the absence of a live dispute, and the facts

that would accompany such a dispute, we do not opine as to the

circumstances when, if at all, such approval should be granted.

    Conclusion.    The case is remanded to the county court for

entry of a judgment denying the petition under G. L. c. 211,

§ 3, thereby leaving intact the judge's order allowing the

district attorney's motion to make the Brady disclosure.

                                    So ordered.